BLD-013                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-2351
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                                   ROMAN MURRAY,

                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 1:17-cr-00342-006)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    October 20, 2022

               Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                            (Opinion filed: October 26, 2022)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Federal prisoner Roman Murray appeals pro se from the District Court’s order

denying his motion for compassionate release and its subsequent order denying his

related motion for reconsideration. The Government has moved to summarily affirm.

For the reasons that follow, we grant the Government’s motion and will summarily affirm

the District Court’s orders.

                                              I.

       In 2020, Murray pleaded guilty in the District Court to conspiracy to distribute and

possess with intent to distribute crack and heroin. At sentencing, the District Court

determined that he qualified as a career offender under the advisory Sentencing

Guidelines, and that his applicable Guidelines range was 262 to 327 months in prison.

The District Court then imposed a below-Guidelines prison sentence of 180 months.

       In September 2021, after exhausting his administrative remedies, Murray moved

the District Court for compassionate release. A district court may grant that relief if it

finds that (1) “extraordinary and compelling reasons” warrant a sentence reduction,

(2) the applicable 18 U.S.C. § 3553(a) factors do not counsel against a reduction, and

(3) a reduction would be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A); see United States v. Pawlowski,

967 F.3d 327, 329 & n.6 (3d Cir. 2020). Murray, who had previously been infected with

COVID-19 and was now vaccinated, argued that compassionate release was warranted

due to the health risks caused by the pandemic, which were heightened by his medical

and mental health conditions. In arguing that the § 3553(a) factors weighed in his favor,

                                              2
he claimed that, in light of our decision in United States v. Nasir, 982 F.3d 144 (3d Cir.

2020) (en banc), he would not qualify as a career offender and his applicable Guidelines

range would be only 130 to 162 months if he were sentenced today.1

       The Government opposed Murray’s motion. Thereafter, on January 6, 2022, the

District Court denied the motion, concluding that (1) Murray had not presented

“extraordinary and compelling reasons” for compassionate release, and (2) the applicable

§ 3553(a) factors did not warrant that relief. In support of the latter conclusion, the

District Court explained that Murray’s offense “was serious and involved the distribution

of heroin and crack cocaine,” the offense “carried a mandatory minimum term of 10

years,” “[h]e has a lengthy criminal history including multiple felony offenses and had

connections to two street gangs,” he received “a substantial variance” from his advisory

Guidelines range, and he “ha[d] served less than 1/3 of his 15-year sentence.” (Dist. Ct.

Order entered Jan. 6, 2022, at 4.) In light of these factors, the District Court determined

“that his continued incarceration is necessary to afford meaningful deterrence to further

criminal conduct and to [protect] the public.” (Id.) In response to Murray’s Nasir-related

argument, the District Court noted that he “would not have received a comparable



1
  Nasir held that inchoate offenses are not included in the Guidelines’ career-offender
provision’s definition of “controlled substance offenses.” See 982 F.3d at 160. After we
issued that opinion, the United States Supreme Court granted the Government’s petition
for a writ of certiorari, vacated our judgment, and remanded to us on a separate ground.
See United States v. Nasir, 142 S. Ct. 56 (2021). On remand, we once again held that
inchoate offenses are not included in the Guidelines’ career-offender provision’s
definition of “controlled substance offenses.” See United States v. Nasir, 17 F.4th 459,
472 (3d Cir. 2021) (en banc). Neither party petitioned the Supreme Court to review our
post-remand decision.
                                              3
variance had the court been presented with a 130 to 162 month guideline range at the

time of sentencing.” (Id.)

       Murray later moved the District Court to reconsider its denial of compassionate

release. On July 13, 2022, the District Court denied the motion for reconsideration. This

appeal followed, and the Government now moves to summarily affirm.2

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review a

district court’s denial of compassionate release for abuse of discretion. See United States

v. Andrews, 12 F.4th 255, 259 (3d Cir. 2021). Under this standard, “we will not disturb

the [district] court’s determination unless we are left with a definite and firm conviction

that [it] committed a clear error of judgment in the conclusion it reached.” Id. (second

alteration in original) (internal quotation marks omitted). We also review a district

court’s denial of reconsideration for abuse of discretion. See United States v. Dupree,

617 F.3d 724, 732 (3d Cir. 2010). Reconsideration is warranted if the movant shows that

(1) there has been “an intervening change in the controlling law,” (2) there is new

evidence that bears on the district court’s underlying decision, or (3) there is a “need to



2
  Although Murray’s informal appellate brief begins by stating that “I’m appealing my
denial of my reconsideration of compassionate release,” (3d Cir. docket # 5, at 1), that
filing, liberally construed, appears to also challenge the District Court’s earlier order
denying his compassionate-release motion. See generally Erickson v. Pardus, 551 U.S.
89, 94 (2007) (per curiam) (noting that “[a] document filed pro se is to be liberally
construed” (internal quotation marks omitted)). The Government does not argue that the
earlier order falls outside the scope of this appeal; to the contrary, the Government’s
motion asks us to summarily affirm that order. Accordingly, we review both orders here.

                                              4
correct a clear error of law or fact or to prevent manifest injustice.” Max’s Seafood Cafe

ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). We may

summarily affirm a district court’s judgment if the appeal fails to present a substantial

question. See 3d Cir. I.O.P. 10.6.

        We find no abuse of discretion in this case. The District Court cogently explained
why the § 3553(a) factors warranted denying Murray’s motion for compassionate release,
citing the seriousness of his offense, his lengthy criminal history, his past connection to
two gangs, the substantial variance that he received from his applicable Guidelines range,
and the fact that he had served only a small portion of his sentence. Additionally, the
District Court made clear that, had Murray been subject to a lower Guidelines range, the
court would not have awarded him a variance comparable to the one that he received
from the 262-to-327-month Guidelines range. In view of the District Court’s § 3553(a)
analysis, we are not left with the impression that the District Court committed a clear
error of judgment in concluding that compassionate release was not warranted in
Murray’s case. And nothing in Murray’s motion for reconsideration otherwise compelled
disturbing that conclusion. Because this appeal does not present a substantial question,3
we grant the Government’s motion to summarily affirm, and we will summarily affirm
the District Court’s January 6, 2022 and July 13, 2022 orders.




3
  To the extent that Murray argues that he should have been awarded credit against his
prison sentence for time spent in custody following his arrest, a request for such relief
falls outside the scope of a compassionate-release proceeding and will not be discussed
further here.
                                             5